EXAMINER'S AMENDMENT
Drawings
The new corrected drawing Figure 2, filed May 3, 2022 is in compliance with 37 CFR 1.121(d) and overcomes the drawing objection. The Drawing is approved by Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Previous Office Action identified Claim 13 as allowable if rewritten to include the limitations of Claim 11. The instant amendment cancelled rejected claims 1-10, has amended claim 11 to incorporate the limitations of claim 13 and canceled claim 13.  Claims 12, and 14-24 depend from claim 11 and are now allowable.  Claims  25-28 were previously allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm

 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747